EXHIBIT 10.1

 

HERON FORBEARANCE AGREEMENT

 

This Agreement made as of February 3, 2015 (“Effective Date”), by and among
Riverside Manufacturing, Inc., a Minnesota corporation (“Borrower”) and Pro-Dex
Sunfish Lake, LLC, a Delaware limited liability company (“Lender”).

 

RECITALS:

 

WHEREAS, the parties hereto executed that certain Riverside Forbearance
Agreement as of the same date hereof. All terms not otherwise defined herein
have the meaning set forth in that same Riverside Forbearance Agreement.

 

WHEREAS, Heron Enterprises, LLC (“Heron”) has made one or more loans to Borrower
(“Heron Loans”). In connection with the Heron Loans, Borrower executed and
delivered the following documents in favor of Heron: (i) a Combination Amended
and Restated Convertible Promissory Note dated August 15, 2012, in the original
principal amount of $238,927.67, and (ii) a Promissory Note dated September 20,
2013, in the original principal amount of $246,042.95 (collectively, the “Heron
Notes,” which include any and all loans made by Heron to Borrower, regardless of
the amounts thereof, whether secured or unsecured, and whether or not evidenced
in writing).

 

WHEREAS, Borrower defaulted on its obligations under the Heron Notes and is
currently in default under the terms of the Heron Notes.

 

WHEREAS, on or about November 21, 2014, Lender acquired from Heron all interest
and title in the Heron Notes. Heron assigned all rights, title and interest in
the Heron Notes and executed all documents necessary to transfer its interest in
the Heron Notes to Lender.

 

WHEREAS, Borrower has requested that Lender refrain from enforcing the remedies
available to Lender under the Heron Notes, and Lender has agreed to do so
subject to the conditions and covenants provided for herein.

 

WHEREAS, Borrower has requested that Lender extend additional credit to be used
by Borrower for working capital and settling various unsecured obligations.
Lender has agreed to enter into a Revolving Loan Agreement and related Revolving
Promissory Note and additional loan documents (“Revolving Loan”), but only if
Borrower agrees to the terms and conditions hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by each of the parties hereto, it is hereby agreed
as follows:

 

1.     Recitals.   The above recitals are true and correct as of the date this
Agreement is executed and constitute a part of this Agreement.

 

2.     Confirmation, Waiver and Release.   Borrower hereby confirms,
acknowledges and agrees that:

 

 

 

 

       (a)     Borrower fully, finally, and forever releases and discharges
Lender, together with Lender’s successors, assigns, directors, officers,
employees, agents, and representatives, from any and all actions, causes of
action, claims, debts, demands, liabilities, obligations, and suits, of whatever
kind or nature, in law or in equity (collectively, the “Claim”), that Borrower
has or in the future may have, whether known or unknown, with respect to its
obligations to pay and perform under the Heron Notes or the acts or omissions of
Lender relating to the transactions evidenced or secured thereby.  It is the
intention of Borrower that the above release shall be effective as a full and
final release of each and every matter specifically and generally referred to
above; and

 

       (b)     The unpaid principal balance, accrued interest and late fees on
the Heron Notes are as follows:

 

    Principal    Interest Thru 01/30/2015    Late Fees                   Heron
Notes  $484,971   $25,541.79   $2,815                  

       (c)     Borrower agrees to pay all fees and expenses, including
attorneys’ fees, incurred by both Borrower and Lender in the negotiation of and
preparation of this Agreement. Lender’s fees and expenses, including attorneys’
fees, total $1,717 as of the Effective Date. Borrower and Lender agree that this
amount will be added to the total amount due under the Heron Notes.

 

       (d)     Borrower agrees to pay to Lender a forbearance fee in the total
amount of 5% of the outstanding principal balance of the Heron Notes. As of the
Effective Date, such amount totals $25,666.35. Borrower and Lender agree that
this amount will be added to the total amount due under the Heron Notes.

 

3.     Forbearance.   From the Effective Date through July 31, 2015
(“Forbearance Period”), Lender hereby agrees to further forbear from enforcing
the remedies available to it under the Heron Notes and applicable law on the
condition that:

 

       (a)     Borrower fully complies with all terms of the Riverside
Forbearance Agreement, executed as of the same date hereof by Borrower
(“Riverside Forbearance Agreement”).

 

       (b)     Borrower grants Lender a security interest in all of its assets,
including, but not limited to, those assets identified in the Riverside UCC
Financing Statement, to secure the repayment of the Heron Notes. Lender and
Borrower agree that such security interest although perfected by the Riverside
UCC Financing Statement, is junior and subordinate to the security interest
which secures the Riverside Loan, the Riverside Guaranty, and the Revolving
Loan. Borrower authorizes Lender to file any documents, including any UCC
financing statements, and agrees to cooperate in all actions necessary to
perfect the security interest described herein.

 

 

 

 

4.     Default by Borrower.   If Borrower defaults under any term of this
Agreement, the Riverside Forbearance Agreement, the Riverside Loan Documents,
the Riverside Guaranty, the Riverside Security Agreement 2, or the Revolving
Loan, or any other obligation owed under any of the foregoing documents or
obligations, Lender may exercise all rights it has under any of the foregoing
documents and related security instruments without notice to the Borrower.

 

5.     Payments Received on Account of Heron Notes.   Any and all payments or
transfers received by Lender, regardless of how such payments or transfers are
designated by the Borrower, shall be applied, at the complete discretion of
Lender, first to the Riverside Note, or the Riverside Guaranty, before any
payment on the Heron Notes.

 

6.     Confirmation of Indebtedness and Security.   By entering into this
Agreement, Borrower confirms that the obligations of Borrower to the Lender
under the Heron Notes and this Agreement constitute valid and enforceable
indebtedness.

 

7.     Representations and Warranties.   Borrower, by execution of this
Agreement, hereby represents and warrants to Lender as follows:

 

       (a)     The execution and delivery of this Agreement by Borrower has been
duly authorized by all necessary action; and

 

       (b)     The obligations under the Heron Notes are valid and enforceable
without offset, defense or counterclaim, subject to the forbearance provisions
set forth herein.

 

8.     Binding Effect.   The parties hereto agree that this Agreement shall be
binding upon and inure to the benefit of their respective heirs, successors in
interest and assigns including any holder of the Heron Notes, provided, however,
that the Borrower may not assign or transfer its interest hereunder or under the
Heron Notes without the prior written consent of Lender.

 

9.     Time is of the Essence.   Time shall be of the essence to this Agreement.

 

10.   Governing Law.   This Agreement and the rights and obligations of the
parties hereunder and under the Heron Notes and any other documents delivered
herewith shall be construed in accordance with and governed by the laws of the
State of Minnesota. The Borrower hereby consents to the jurisdiction of the
courts of the State of Minnesota for any actions brought hereon.

 

11.   Further Assurances.   Borrower agrees to execute such other and further
documents as Lender may reasonably request to evidence or consummate the
transactions contemplated hereby.

 

12.   No Third Party Beneficiaries.   It is the explicit intention of the
parties hereto that except for the Lender, no person or entity other than the
parties hereto and their permitted successors and assigns is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the parties hereto, and the covenants, undertakings and agreements set
forth in this Agreement shall be solely for the benefit of, and shall be
enforceable only by, the

 

 

 

 

parties hereto or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(other than Lender) a beneficiary of any term or provision of this Agreement or
any instrument or document delivered pursuant hereto, and the parties expressly
reject any such intent, construction or interpretation of this Agreement.

 

13.   Legal Counsel.   Borrower represents, warrants and agrees that it has
either sought or obtained the advice of legal counsel in connection with the
execution of this Agreement or has had the opportunity to seek and obtain the
advice of legal counsel, but has chosen not to do so.

 

14.   No Duress or Coercion.   Borrower acknowledges and agrees that it has
entered into this Agreement of its own free will and volition and was not
coerced to do so, nor under duress at the time of executing this Agreement, and
that Borrower has chosen to enter into this Agreement voluntarily and knowingly.

 

15.   Waiver, Modification or Amendment.   No waiver, modification or amendment
of any term, condition or provision of this Agreement shall be valid or of any
effect unless it is made in writing, signed by the parties to be bound by its
duly authorized representative, and specifies with particularity the nature and
extent of such waiver, modification or amendment. Any waiver by the Lender of
any default shall not affect or impair any right arising from any subsequent
default.

 

16.   Drafting.   The parties hereto acknowledge and agree that all parties
hereto have contributed to the drafting of this Agreement and that any
ambiguities contained herein shall not be construed against any particular
party.

 

17.   Waiver of Right to Trial by Jury.   EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION HEREOF; OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT (AS NOW OR HEREAFTER MODIFIED) OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

 

18.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

  BORROWER: Riverside Manufacturing,Inc.         By: /s/ Scott Robertson    
Scott Robertson     Its: President             LENDER: Pro-Dex Sunfish Lake, LLC
        By: /s/ Richard L. Van Kirk     Richard L. Van Kirk     Its: President  
         

 

 

 

 

This is the signature page to that certain Heron Forbearance Agreement, dated
effective February 3, 2015.

 

